DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim filed on 11/13/2020 is acknowledged.
3.	Claims 6, 7 and 14 have been cancelled.
4.	New claims 16 and 17 have been added.
5.	Claims 1-5, 8-13 and 15-17 are pending in this application.  
6.	The instant claims 1-5, 8-13 and 15-17 are drawn to a compound having the general Formula I: 
    PNG
    media_image1.png
    77
    577
    media_image1.png
    Greyscale
 [Formula 1], including all enantiomers and diastereomers thereof, or a pharmaceutically acceptable salt of any one of the foregoing; a pharmaceutical composition comprising such compound and one or more pharmaceutically acceptable excipients; and various methods of using such compound.  A search was conducted on the compound of instant Formula I and peptides of instant SEQ ID NOs: 1-18; and these appear to be free of prior art.  

Examiner’s Amendment
7.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
JianJie Hu on 10/6/2021.

Please amend page 14, lines 12-15 of instant specification as followings:

The amino acids of the compounds of the invention include coded amino acids as well as non-coded amino acids. The coded amino acids are defined by IUPAC (first table in section 3AA-1): <www.chem.qmul.ac.uk/iupac/AminoAcid/AA1n2.html#AA1>, which gives structure, trivial name, systematic name, one- and three-letter symbols for the 20 coded amino acids.

Claims 5, 12 and 16 have been cancelled.

Claims 1-4, 8-11 and 13 have been amended as follows:

1. (Currently Amended) A compound according to Formula I: 
[[
    PNG
    media_image2.png
    80
    630
    media_image2.png
    Greyscale
]]

    PNG
    media_image1.png
    77
    577
    media_image1.png
    Greyscale
 [Formula 1], wherein:
X2 and X8 are joined; 
is optionally 
E2 is -N(R")2 or -OR", wherein each R" independently represents 1-6alkyl, and is 
X1 is Arg, D-Arg or absent; 
X2 is Cys, Pen[[,]] or HCys; 
X3 is Aib, Pro or THAZ; 
X4 is His; 
X5 is D-Phe, D-MePhe, D-Cl-Phe or D-F-Phe; 
X6 is His, Dab or Orn; 
X7 is Trp; 
X8 is Cys, Pen[[,]] or HCys; 
X9 is Pro or D-Pro; 
X10 is Pro or D-Pro; 
X11 is Arg, D-Arg or absent; 
X12 is Asp, Glu or absent; 
X13 is Nle or absent; 
X14 is Arg, D-Arg or absent; 
X15 is Arg, D-Arg or absent; and
X16 is Arg, D-Arg or absent; 
or 

2. (Currently Amended) The compound according to claim 1, wherein said compound is selected from the group 
2 (SEQ ID NO:3), 
2 (SEQ ID NO:4), 
2 (SEQ ID NO:11), and 
2 (SEQ ID NO:18).

3. (Currently amended) The compound according to claim 1, wherein X2 and X8 are joined by a disulphide bond

4. (Currently amended) A compound  SEQ ID NOs:1-18.

8. (Currently amended) A method of treating obesity or overweight, comprising administering to a patient in need thereof an effective amount of the compound according to claim 4, optionally in combination with one or more additional therapeutically active compounds.
 4, optionally in combination with one or more additional therapeutically active compounds.

10. (Currently amended) A method of inducing satiety, comprising administering to a patient in need thereof an effective amount of the compound according to claim 4, optionally in combination with one or more additional therapeutically active compounds.

11. (Currently amended) A method of reducing weight gain after successfully having lost weight, comprising administering to a patient in need thereof an effective amount of the compound according to claim 4, optionally in combination with one or more additional therapeutically active compounds.

13. (Currently amended) A method of treating bulimia, comprising administering to a patient in need thereof an effective amount of the compound according to claim 4, optionally in combination with one or more additional therapeutically active compounds.

Claims 15 and 17 as filed in the amendment filed on 11/13/2020.
Claims 1-4, 8-11, 13, 15 and 17 are allowed.

Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: 
st compound on page 7.  However, there is no teaching, motivation, or other type of suggestion to modify the compound in Conde-Frieboes et al and arrive at the compound of instant Formula I and the peptides of instant SEQ ID NOs: 1-18.  Therefore, the compound of instant Formula I and the peptides of instant SEQ ID NOs: 1-18 recited in instant claims 1-4, 8-11, 13, 15 and 17 are both novel and unobvious over the prior arts of record; and the compound of instant Formula I and the peptides of instant SEQ ID NOs: 1-18 are markedly different from what exist in nature.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 8-11, 13, 15 and 17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658